DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered.  
Applicant’s arguments pertaining to Drawing Objections, Specification Objections, and Claim rejection under 35 U.S.C. 112(b) pertaining to the limitation “roller assembly” are persuasive.
Applicant’s arguments pertaining to the rejection under 35 U.S.C. 103 have been fully considered and are not persuasive.
Applicant argues that one of skill in the art would not look to Mader to modify a shovel like that in Houghton.
The Examiner responds that Mader is not relied upon for modifying Houghton’s shovel, but relied upon for modifying Houghton’s latch.  Mader is classified in CPC E05C1/12, which is a subclass under E05C1/00 (Fastening devices with bolts moving rectilinearly).  Mader is clearly relevant art with respect to the inventive aspect of Applicant’s invention, as well as to the aspect of Houghton which has been modified by the teaching of Mader.  It is further maintained that Mader is reasonably pertinent to the particular problem with which the applicant was concerned, which is understood to be facilitating the linear sliding of a latch bar in relation to a latch keeper.
Applicant argues that neither Houghton nor Mader discloses or suggests positioning a dipper door, latch bar, and roller such that when material is disposed within a dipper, the material is positioned above the latch bar and the roller, and the weight of the material is configured to press the dipper door down and inhibit the sliding of the latch bar.
The Examiner disagrees.  Houghton clearly disclosure positioning a dipper door and latch bar such that when material is disposed within a dipper, the material is positioned above the latch bar, and the weight of the material is configured to press the dipper door down and inhibit the sliding of the latch bar.  One of ordinary skill in the art, when presented with the teaching of Mader, would see the benefit of adding a roller to Houghton’s latch keeper to reduce wear on the latch bar.
Regarding Applicant’s request for reconsideration of the nonstatutory double patenting, the Examiner has reconsidered and maintains the nonstatutory double patenting rejection between the instant Application and US Pat. 10,745,883.  The additional structural limitation of “a roller” is also claimed in Claim 1 of US 10,745,883, and the additional limitations do not structurally differentiate the current claimed invention from the claims of US 10,745,883.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (US 1,712,040) in view of Mader et al. (US 5,609,371).
Houghton discloses;
Claim 1. A dipper door trip assembly comprising: a dipper (6) configured to receive material; a dipper door (7) pivotally coupled to the dipper along a bottom of the dipper; a linkage assembly (11 and related actuation components) including an elongate, sliding latch bar (11) disposed at least partially in the dipper door, wherein the latch bar is configured to slide linearly relative to the dipper door when activated; a latch keeper (13) coupled to the dipper configured to receive an end of the latch bar to lock the dipper door, and wherein the dipper door and the latch bar are arranged such that when the material is disposed within the dipper, the material is positioned above the latch bar, and the weight of the material is configured to press the dipper door down and inhibit the sliding of the latch bar (Pg. 1 and Fig. 1 and 6). 
Claim 6. The dipper door trip assembly of claim 1, further comprising a trip motor (17-20) coupled to the linkage assembly, wherein the trip motor is configured to activate the latch bar (Pg. 1 and Fig. 4). 
Claim 7. The dipper door trip assembly of claim 6, wherein the linkage assembly includes an upper link arm (41 and 42) coupled to the trip motor, the upper link arm pivotally coupled to the dipper door at a pivot point (40) (Pg. 2 and Fig. 6).
Claim 8. The dipper door trip assembly of claim 7, wherein the linkage assembly further includes a connecting rod (47) coupled to the upper link arm (Pg. 3 and Fig. 5-6).
Claim 9. The dipper door trip assembly of claim 1, further comprising a latch bar housing (disclosed as “suitable guides”) disposed within the dipper door, wherein the latch bar housing is sized and shaped such that the latch bar is configured to slide linearly within the latch bar housing, wherein the latch bar housing includes an opening (Fig. 6) through which a portion of the latch bar is configured to extend linearly (Pg. 1 and Fig. 6).
Claim 10. A mining machine comprising: a boom (4); a handle (5) coupled to the boom; and the dipper door trip assembly of claim 1, wherein the dipper is coupled to the handle (Fig. 1).
Claim 11. The mining machine of claim 10, further comprising tracks (2), a turntable (Fig. 1) coupled to the tracks, and a revolving frame (1) coupled to the turntable, wherein the boom is coupled to the revolving frame.
	Houghton further discloses;
Claim 1. A roller assembly (24 and shaft to which it’s mounted on) having a roller (24) for facilitating latching of lever arm 16 (Pg. 1 and Fig. 3).
Houghton does not recite;
Claim 1. The roller is configured to facilitate sliding of the latch bar as the latch bar slides linearly with respect to the dipper door.
Claim 2. The roller assembly includes roller journals, wherein the roller is coupled to the roller journals, where the roller journals are fixed to the latch keeper, and wherein the roller is configured to be in direct contact with the latch bar and roll across a surface of the latch bar when the latch bar is activated.
	However, Mader discloses a linear sliding latch bar (28) that engages with a keeper (53), and the keeper having a roller assembly (annotated Fig. 3b) and further discloses;
Claim 1. The roller is configured to facilitate sliding of the latch bar as the latch bar slides linearly to reduce wear on the latch bar.
Claim 2. The roller assembly includes roller journals (annotated Fig. 3b), wherein the roller is coupled to the roller journals, where the roller journals are fixed to the latch keeper, and wherein the roller is configured to be in direct contact with the latch bar and roll across a surface of the latch bar when the latch bar is activated.
Therefore, in view of Mader’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Houghton’s latch keeper to include a roller to reduce wear on the strike plate and latch keeper.
It is further noted that one of ordinary skill in the art, when modifying Houghton’s dipper door trip assembly with Mader’s teaching of a keeper with a roller assembly to reduce wear on the latch bar, would know to position the roller under Houghton’s latch bar, resulting in the dipper door, the latch bar, and the roller are arranged such that when the material is disposed within the dipper, the material is positioned above the latch bar and the roller, and the weight of the material is configured to press the dipper door down and inhibit the sliding of the latch bar

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton in view of Mader.
Mader further discloses;
Claim 3. The roller assembly is a separate component (Fig. 3b). 
Claim 4. The roller assembly includes roller journals (annotated Fig. 3b, below). 
Houghton, as modified by Mader, is silent to;
Claim 3. The roller assembly is a replaceable component. 
Claim 4. The roller assembly includes a metal pin, wherein the metal pin is a roller configured to rotate about the roller journals. 
	However, Applicant’s lack of traversal of the examiner’s assertion of official notice is taken to be admittance that; making components replaceable is within the knowledge of one of ordinary skill in the art, that making components out of metal is within the knowledge of one of ordinary skill in the art, and having the roller rotate about the roller journals is within the knowledge of one of ordinary skill in the art, is common knowledge or well-known in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton and Mader, and further in view of Kondratuk et al. (US 2006/0208496), hereinafter Kondratuk.
Houghton does not recite an insert coupled to the latch bar.
However, Kondratuk teaches a latch bar (100) includes an insert (101) on the first end (Paragraph 59 and Figure 15).
Therefore, in view of Kondratuk’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Houghton's latch bar to include an insert to provide a low friction contact surface for engaging the latch keeper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,745,883.  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,745,883 in view of Houghton. 
The claimed invention of Claim 11 of U.S. Patent No. 10,745,883 does not recite tracks, a turntable coupled to the tracks, and a revolving frame coupled to the turntable, wherein the boom is coupled to the revolving frame.
However, Houghton discloses a mining machine (Fig. 1) having a boom (4), and further discloses the mining machine having tracks (2), a turntable (Pg. 1, Ln. 76, and Fig. 1) coupled to the tracks, and a revolving frame (Pg. 1, Ln. 76, and Fig. 1) coupled to the turntable, wherein the boom is coupled to the revolving frame (Fig. 1).
Therefore, in view of Houghton’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10,745,883 to include tracks to provide a more stable base to the mining machine, and to include a turntable and a revolving frame so that an operator could operate the machine in a 360 degree radius around the base without moving the base.


    PNG
    media_image1.png
    361
    410
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652